Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 1 of 12 PageID: 521




 *NOT FOR PUBLICATON*

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
 _______________________________________

   ATLANTIC      SHORE         SURGICAL
   ASSOCIATES, on behalf of PATIENT JE,

                         Plaintiff,

   v.
                                                                   Civil Action No. 3:20-cv-03065
   UNITED HEALTHCARE INSURANCE
                                                                               OPINION
   COMPANY, ALCATEL-LUCENT, and
   ALCATEL-LUCENT MEDICAL EXPENSE
   PLAN FOR ACTIVE MANAGEMENT
   EMPLOYEES,

                       Defendants.


 WOLFSON, Chief Judge:

         Plaintiff Atlantic Shore Surgical Associates (“Atlantic Shore”) sues United Healthcare

 Insurance Company (“United”), Alcatel-Lucent USA Inc., and Alcatel-Lucent Medical Expense

 Plan for Active Management Employees (collectively, “Defendants”)1 for unpaid out-of-network

 medical services, in particular, a complex abdominal surgery. Atlantic Shore brings suit pursuant




 1        The parties argue over how Defendants are named. Alcatel-Lucent USA Inc. was renamed Nokia
 of America Corporation in 2018 and Alcatel-Lucent Medical Expense Plan for Management Employees
 was renamed Nokia Medical Expense Plan for Management Employees in 2017. See Def. Br., Ex. A, ¶¶ 2,
 4. Atlantic Shore appears unwilling to acknowledge the name changes because the “surgical services at
 issue occurred in 2016,” when “the Alcatel-Lucent Plan applies, not the subsequent 2018 Nokia Plan.” Pl.
 Br., at 1 n.1. That is true, but as Defendants concede, “[it] is not in dispute.” Def. Rep. Br., at 3. Defendants
 have supplied their current legal names for an “unremarkable and informational purpose”—to ensure that
 “any judgment or relief [Atlantic Shore] might hope to obtain in this case would be []enforceable.” Id. They
 do not do so to “disclaim their obligations under the 2016 Plan . . . and do not argue that they would not be
 responsible for any judgment levied against them by the Court.” Id. Based on these representations, Atlantic
 Shore would not be prejudiced if Defendants proceeded under corrected names. See, e.g., Mammone v.
 Solna Web Press, Inc., No. 92-3813, 1992 WL 350215, at *2 (E.D. Pa. Nov. 23, 1992). This Opinion and
 accompanying Order are effective as to Defendants as newly named.


                                                        1
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 2 of 12 PageID: 522




 to the Earned Retirement Income Security Act of 1974 (“ERISA”). See 29 U.S.C. § 1001, et seq.

 Defendants move to dismiss under Fed. R. Civ. P. 12(b)(6) on the basis of an anti-assignment

 clause in J.E.’s Plan, which Atlantic Shore contends is unenforceable. For the following reasons,

 I GRANT Defendants’ motion and DISMISS all claims.

     I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY2

          “Because [I] write for the parties who are familiar with the factual context and procedural

 history of this case, [I] recite only the facts that are relevant to [my] analysis.” Bentley v. Atl. Cty.,

 NJ, 382 Fed. App’x. 205, 206 (3d Cir. 2010). On June 10, 2016, Atlantic Shore performed

 abdominal surgery on J.E., who had a mass on her left ovary and a “large bowel obstruction.” Am.

 Compl., ¶ 4. The surgery involved a “resection of the colon,” “repaired . . . bowel loops,” an

 appendectomy, a hysterectomy, a partial omentectomy, and a cystoscopy. Id. J.E. unexpectedly

 returned to the operating room for “additional surgery” the same day, including “excision

 procedures” and a laparotomy. Id. ¶¶ 4, 16. Atlantic Shore billed Defendants $271,193.27.3 Id. ¶

 5. Because Atlantic Shore did not participate in United’s network, and based on various coverage

 terms and exclusions, Defendants paid just $5,678.54. Id. ¶¶ 5, 17-20, 22-27.

          Atlantic Shore sued on March 19, 2020, arguing that Defendants violated “express Plan

 terms” in determining the reimbursement rate. See ECF No. 1. Atlantic Shore then filed an

 Amended Complaint on August 28, 2020. See ECF No. 11. Counts I and IV charge Defendants

 with underpaying for covered services, see 29 U.S.C. § 502(a)(1)(B), while Counts Two and Three



 2      For the purposes of Atlantic Shore’s motion, I accept the facts in the Amended Complaint as true
 and construe any factual disputes in the light most favorable to it. See Toys “R” Us, Inc. v. Step Two, S.A.,
 318 F.3d 446, 457 (3d Cir. 2003).

 3        Alcatel-Lucent Medical Expense Plan for Active Management Employees is a self-funded ERISA
 Plan. Am. Compl., ¶ 12. United is Claims Administrator for the Plan. Id. ¶¶ 2, 11. Alcatel-Lucent, a “global
 telecommunications equipment company” and “subsidiary of Nokia,” is Plan Administrator. Id. ¶ 12. J.E.
 is the Plan beneficiary. Id. ¶ 3.


                                                      2
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 3 of 12 PageID: 523




 assert breach of fiduciary duty. Id. § 404(a)(1)(B).4 At issue on this motion is whether Atlantic

 Shore has a derivative cause of action under ERISA to sue Defendants. Atlantic Shore answers yes

 and points to an assignment it executed with J.E. for support. The assignment states in relevant

 part:

         I hereby convey . . .to the Designated Authorized Representative [Atlantic Shore
         Surgical Association] to the fullest extent permissible under the law and under any
         applicable employee group health plan(s) . . . any claim, cause of action or other
         right I may have to such group health plans . . . with respect to medical expenses
         incurred as a result of the medical services I received from the providers(s) and to
         the full extent per permissible under the law to claim or lien such medical benefits,
         settlement, insurance reimbursement and any applicable remedies, including but
         not limited to . . . any administrative and judicial actions. . . . by the Designated
         Authorized Representative to pursue such claim, chose in action or right against
         any liable party or employee group health plan(s), including, if necessary, to bring
         suit by the Designated Authorized Representative against such liable party or
         employee health plan in my name with derivative standing but at such Designated
         Authorized Representative’s expenses.

 Am. Compl., ¶ 41.

         Defendants maintain that the assignment is void because of an anti-assignment clause in

 the Plan, which states in full:

         Benefits provided under the Plan are not subject to assignment or alienation.
         Assignment of plan payments to Providers who provide Covered Services are
         permissible. Assignments to creditors are not permissible.

 Def. Br., Ex. A, art. 16, sec. 19, p. 116.5


 4        Defendants argue that certain Counts only apply to certain Defendants. Def. Br., at 4 n.4 (“Plaintiff
 asserts a claim for unpaid benefits only against two of the three Defendants, United and the Plan, in Count
 I and Count IV, respectively.”). On this basis, they conclude, the pleadings are “internally inconsistent” and
 I am not “obligated to reconcile nor accept” them. Id. I need not address this issue because I dismiss all
 claims under the anti-assignment clause. See infra.

 5         Although Atlantic Shore did not attach the Plan to its Amended Complaint, I may properly consider
 it on this motion because it is integral to the claims, and because Defendants submitted it with their motion.
 See, e.g., Univ. Spine Ctr. v. Horizon Blue Cross Blue Shield of N.J., 262 F. Supp. 3d 105, 110 (D.N.J.
 2017) (holding that “the very foundation” of plaintiff’s claim for healthcare benefits is the ERISA plan);
 Star Multi Care Servs., Inc. v. Empire Blue Cross Blue Shield, 6 F. Supp. 3d 275, 283 n.2 (E.D.N.Y. 2014)
 (finding that, since plaintiff’s claim was based on an ERISA plan, the plan documents were integral to the
 complaint); Hishmeh v. Aetna Health Inc., No. 16-5736, 2017 WL 4271449, at *3 (E.D.N.Y. Sept. 25,


                                                       3
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 4 of 12 PageID: 524




     II.      LEGAL STANDARD

           A court may dismiss an action under Fed. R. Civ. P. 12(b)(6) if a plaintiff fails to state a

 claim upon which relief can be granted. Id. When evaluating a Rule 12(b)(6) motion, the court

 must “accept all factual allegations as true, construe the complaint in the light most favorable to

 the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

 may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting

 Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). A complaint survives a motion

 to dismiss if it contains sufficient factual matter, accepted as true, to “state a claim to relief that is

 plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007).

           To determine whether a complaint is plausible, a court conducts a three-part analysis.

 Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court “takes note of the

 elements a plaintiff must plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at 675). Second, the

 court identifies allegations that, “because they are no more than conclusions, are not entitled to the

 assumption of truth.” Id. at 131 (quoting Iqbal, 556 U.S. at 679). For example, “[a] pleading that

 offers labels and conclusions or a formulaic recitation of the elements of a cause of action will not

 do,” Iqbal, 556 U.S. at 678, nor am I compelled to accept “unsupported conclusions and

 unwarranted inferences, or a legal conclusion couched as a factual allegation.” Morrow v. Balaski,

 719 F.3d 160, 165 (3d Cir. 2013) (quoting Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir.

 2007)). Third, “where there are well-pleaded factual allegations, a court should assume their

 veracity and then determine whether they plausibly give rise to an entitlement for relief.” Santiago,




 2017) (holding, in a suit brought by an out-of-network medical provider seeking reimbursement, that the
 court “will consider Aetna’s health care plan documents”).


                                                     4
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 5 of 12 PageID: 525




 629 F.3d at 131 (quoting Iqbal, 556 U.S. at 680). This is a “context-specific task that requires the

 [ ] court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

     III.      DISCUSSION

            J.E.’s Plan is governed by ERISA, a tax and labor law that establishes “uniform federal

 standards for not only pension plans, but also welfare plans.” Plastic Surgery Ctr., P.A. v. Aetna

 Life Ins. Co., 967 F.3d 218, 225 (3d Cir. 2020). ERISA empowers participants, beneficiaries, and

 fiduciaries “to recover benefits due to [them] under the terms of [the] plan.” 29 U.S.C. § 1132(a).

 Providers like Atlantic Shore may not sue insurers in their own right. See Franchise Tax Bd. of

 State of Cal. v. Constr. Laborers Vacation Tr. for S. California, 463 U.S. 1, 27 (1983) (“ERISA

 carefully enumerates the parties entitled to seek relief . . . it does not provide anyone other than

 participants, beneficiaries, or fiduciaries with an express cause of action.”); Pascack Valley Hosp.,

 Inc. v. Local 464A UFCW Welfare Reimbursement Plan, 388 F.3d 393, 400-01 (3d Cir. 2004).

            Providers may, however, obtain a derivative cause of action by assignment.6 CardioNet,

 Inc. v. Cigna Health Corp., 751 F.3d 165, 176 n.10 (3d Cir. 2014). A valid assignment allows the

 provider to stand in the shoes of the participant and obtain not only the right to benefits under the

 plan, but the capacity to bring suit for non-payment. N. Jersey Brain & Spine Ctr. v. Aetna, Inc.,

 801 F.3d 369, 372-73 (3d Cir. 2015) (collecting cases). Until recently, this was the “almost

 universal” way for out-of-network providers to recoup compensation. Am. Orthopedic & Sports




 6        The right to bring suit under ERISA was formerly called “statutory standing,” but that label is
 “misleading, since the absence of a valid . . . cause of action does not implicate subject-matter
 jurisdiction, i.e., the court’s statutory or constitutional power to adjudicate the case.” Lexmark Int’l, Inc. v.
 Static Control Components, Inc., 572 U.S. 118, 127 (2014). Instead, it “is an issue that requires [a court] to
 determine, using traditional tools of statutory interpretation, whether a legislatively conferred cause of
 action encompasses a particular plaintiff’s claim,” and to “ask[] whether this particular class of persons
 ha[s] a right to sue under this substantive statute.” Id. (quotations and citations omitted). I therefore refer to
 a provider’s ability to sue by assignment as a “derivative cause of action,” which more accurately captures
 what is going on.


                                                         5
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 6 of 12 PageID: 526




 Med. v. Indep. Blue Cross Blue Shield, 890 F.3d 445, 451-53 (3d Cir. 2018). Still, a derivative

 cause of action gives way to an unambiguous anti-assignment clause. Univ. Spine Ctr. v. Aetna,

 Inc., 774 Fed. App’x. 60, 63 (3d Cir. 2019) (finding such clauses “generally enforceable” even

 though ERISA fails to “provide clear guidance” on them); see also Travelers Indem. Co. v. Bailey,

 557 U.S. 137, 150 (2009) (“[B]lack-letter law [is] that the terms of an unambiguous private

 contract must be enforced.”).

         Atlantic Shore does not substantively challenge whether the anti-assignment clause is

 ambiguous. See Pl. Br., at 3 (stating, in all, “to the extent that this provision is ambiguous, the

 Court should not construe it against Plaintiff as a matter of law on a motion to dismiss but permit

 discovery as to its meaning”). In any event, it is not.7 Atlantic Shore instead challenges whether

 the clause is enforceable. But its arguments to that end are unavailing. Atlantic Shore first argues

 that the clause is not about assignments at all because the Plan’s Table of Contents titles it

 “Alienation.” Pl. Br., at 6. Setting aside the dubious implication that there is any difference

 between an anti-alienation clause and an anti-assignment clause, for which Atlantic Shore offers

 no support, the face of the clause expressly contradicts Atlantic Shore’s claim: it reads “[b]enefits

 are not subject to assignment.” Def. Br., Ex. A, art. 16, sec. 19, p. 116 (emphasis added). Atlantic

 Shore similarly argues that the anti-assignment clause is really a “spendthrift provision” because

 it “place[s] restrictions on the rights of third parties to take an interest in a plan member’s benefits.”

 Pl. Br., at 6. The clause is not so limited. Without elaborating, Atlantic Shore cites 26 C.F.R. §



 7        Contractual language is unambiguous if it is “capable of only one objectively reasonable
 interpretation.” Baldwin v. Univ. of Pittsburgh Med. Ctr., 636 F.3d 69, 76 (3d Cir. 2011). To answer that
 question, I consider the words themselves, any “alternative meaning suggested by counsel, and the nature
 of the objective evidence to be offered in support of that meaning.” Mellon Bank, N.A. v. Aetna Bus. Credit,
 Inc., 619 F.2d 1001, 1011 (3d Cir. 1980). The Plan’s anti-assignment provision reads: “Benefits . . . are not
 subject to assignment or alienation. Assignment of plan payments to Providers who provide Covered
 Services are permissible.” Def. Br., Ex. A, art. 16, sec. 19, p. 116. The first sentence is plain: J.E. cannot
 convey her right to benefits under the Plan.


                                                       6
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 7 of 12 PageID: 527




 1.401(a)-13(c) for support. Yet, section 1.401(a)-13(c) is irrelevant: it is contained within the

 Internal Revenue Code, and governs tax qualifications for pension plans/trusts, whereas J.E.’s Plan

 is a welfare plan and this matter is unrelated to taxation.

        Atlantic Shore further argues that there is “a factual question concerning the [anti-

 assignment] provision,” namely, it “differs from the [Summary Plan Description, or SPD],” which

 “does not have [one].” Pl. Br., at 6 n.4. Even if true, the terms of the SPD are not “enforced . . . as

 the terms of the plan itself . . . . [T]he summary documents, important as they are, provide

 communication with beneficiaries about the plan, but . . . their statements do not themselves

 constitute the terms of the plan.” CIGNA Corp. v. Amara, 563 U.S. 421, 437 (2011). Relatedly,

 Atlantic Shore insists that it did not know about the Plan documents containing the anti-assignment

 clause. Pl. Br., at 6-7. That fails to move the needle because, as purported assignee, Atlantic Shore

 is charged with knowledge of all Plan terms, including those prohibiting assignments. See, e.g.,

 Neuma, Inc. v. E.I. Dupont de Nemours & Co., 133 F. Supp. 2d 1082, 1088-89 (N.D. Ill. 2001);

 IHC Health Servs. v. Wal-Mart Stores, Inc., No. 15-846, 2016 WL 3817682, at *7 (D. Utah July

 12, 2016) (“As an assignee, IHC cannot avoid the terms of the [ERISA] Plan, regardless of whether

 IHC had notice of those terms.”).

        As a final matter, according to Atlantic Shore, it is dispositive that the anti-assignment

 clause itself permits “[a]ssignment of plan payments to Providers” for covered services. Atlantic

 Shore construes this sentence to confer a derivative cause of action, notwithstanding the first

 sentence expressly prohibiting benefits assignments. Atlantic Shore’s position hinges on there

 being a meaningful difference between a mere “direction to pay a provider,” which courts deem

 not to render an anti-assignment clause unenforceable, see infra, and an “assignment” of such

 payments, which—in Atlantic Shore’s view—invalidates the entire anti-assignment clause.




                                                   7
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 8 of 12 PageID: 528




         I disagree with Atlantic Shore here too. To begin, the word “assignment” is a term of art

 connoting the “transfer of rights or property,” and all that is transferred on the face of the clause is

 the right to receive payments from the Plan for services provided to J.E. See Black’s Law

 Dictionary (9th ed. 2009). I must also construe J.E.’s Plan using traditional contract interpretation

 principles. See Kemmerer v. ICI Americas Inc., 70 F.3d 281, 287 (3d Cir. 1995) (“[B]reach of

 contract principles, applied as a matter of federal common law, govern disputes arising out of the

 plan documents.”); Hooven v. Exxon Mobil Corp., 465 F.3d 566, 572 (3d Cir. 2006) (“It is one

 thing to acknowledge that contract principles apply in ERISA cases. Clearly, they do.”). These

 principles do not countenance Atlantic Shore’s interpretation of the anti-assignment clause. One

 principle is to give effect to every term in a plan. See, e.g., Kitterman v. Coventry Health Care of

 Iowa, Inc., 632 F.3d 445, 459 (8th Cir. 2011) (“[W]hen interpreting the terms of the [ERISA] plan,

 we cannot ignore provisions or rewrite the plan documents to conform with what the

 [beneficiaries] actually read . . . . We must consider the documents as an integrated whole, and

 give effect to all parts of the contract.”) (quotations and citation omitted); Romero v. Allstate Ins.

 Co., No. 01-3894, 2016 WL 6876307, at *11 (E.D. Pa. Nov. 22, 2016) (“We construe the Plan,

 like a contract, as a whole to give effect to all its provisions and render them consistent with each

 other.”). Atlantic Shore gives no effect to the sentence prohibiting benefits assignments, and reads

 the payment assignment provision in a vacuum, as if it were the sum and substance of the entire

 clause. That is an unnatural construction.

         Another principle is to avoid reading inconsistencies into a plan. See, e.g., Mitchell v.

 Eastman Kodak Co., 113 F.3d 433, 439 (3d Cir. 1997) (rejecting a proposed interpretation of a

 policy that would render a section superfluous); Howley v. Mellon Fin. Corp., 625 F.3d 788, 795

 (3d Cir. 2010) (instructing courts to consider “whether [a party’s interpretation] renders any




                                                    8
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 9 of 12 PageID: 529




 language in the Plan meaningless or internally inconsistent”); Cumberland Cnty. Improvement

 Auth. v. GSP Recycling Co., Inc., 358 N.J. Super. 484, 497 (App. Div. 2003) (instructing state

 courts to analyze contracts, including insurance policies, so as to avoid rendering any provision

 redundant or unnecessary).8 Under Atlantic Shore’s interpretation, the second sentence of the anti-

 assignment clause is fundamentally at odds with the first, to the point that it would render the first

 “ineffective.” Pl. Br., at 3. I am not inclined to construe the Plan to permit what it had just a few

 words before forbid. The tools of contract interpretation instruct me to reconcile such a conflict

 rather than embrace it.

         A third principle is to read contractual provisions in context, not in isolation. See, e.g., Ill.

 Nat’l Ins. Co. v. Wyndham Worldwide Operations, Inc., 653 F.3d 225, 231 (3d Cir. 2011); Hardy

 ex rel. Dowdell v. Abdul-Matin, 198 N.J. 95, 100-102 (2009). With that in mind, it would be a

 mistake to divorce the prohibition on benefits assignments from the permission to assign payments,

 as Atlantic Shore does. Nor would it make sense for the Plan to include an anti-assignment clause

 with language that defeats its own operation and purpose.9 Accord Pacifico v. Pacifico, 190 N.J.

 258, 266 (2007) (“The court’s role is to . . . apply a rational meaning in keeping with the expressed

 general purpose.”). Finally, a fourth principle is to read the terms in an ERISA plan according to

 their plain and ordinary meaning. See, e.g., McLain v. Metropolitan Life Ins. Co., 820 F. Supp.




 8      I am permitted to look to state law to interpret the Plan, as long as that law does not undermine the
 purposes of ERISA. See, e.g., Heasley v. Belden & Blake Corp., 2 F.3d 1249, 1257 & n.8 (3d Cir. 1993).

 9       Atlantic Shore’s supplemental authority—Prestige Inst. for Plastic Surgery, P.C. et al. v. Keystone
 Healthplan East, et al., No. 20-496, 2020 WL 7022668 (D.N.J. Nov. 30, 2020)—does not command a
 contrary result. See ECF No. 24. The plan at issue in Prestige contained a clause permitting benefits
 assignments in “certain situations.” Id. at *4. Not only that, “[t]he very example given” in the clause was
 an “out-of-network physician who renders services at an in-network hospital,” which is what happened in
 that case. Id. at 5. Here, on the other hand, J.E.’s Plan contains no express exception for benefits
 assignments. Further, I do not construe the “literal wording” in the second sentence of the anti-assignment
 clause as an implicit exception to the first sentence, or else the first sentence would have no meaning.


                                                      9
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 10 of 12 PageID: 530




 169, 175 (D.N.J. 1993) (“In interpreting the provisions of an ERISA plan, the terms . . . ‘must be

 given their plain meanings, meanings which comport with the interpretations given by the average

 person.’”) (quoting Wickman v. Northwestern Nat'l Ins. Co., 908 F.2d 1077, 1084 (1st Cir. 1990));

 Brunswick, 2010 WL 3283541, at *5 (same) (quoting Am. Motorists Ins. Co. v. L-C-A Sales

 Co., 155 N.J. 29, 41 (1998)). This is arguably the crux of contract interpretation, requiring no less

 than to “interpret a contract . . . in a fair and common sense manner.” Ill. Nat. Ins., 653 F.3d at 231

 (citations omitted). By its plain terms, the payment assignment provision confers a right to

 reimbursement, not a right to any Plan benefit. In fact, immediately prior, the anti-assignment

 clause specifically precludes all benefits assignments. Atlantic Shore would have me parse these

 provisions, not just separately, but as if the first did not exist.

         Atlantic Shore insists that this “flies in the face of Third Circuit law” because an assignment

 implies the right to go to court to enforce it. Pl. Br., at 3 (“An assignment of the right to payment

 logically entails the right to sue for non-payment.”). True, the Third Circuit has said as much. See

 N. Jersey Brain & Spine Ctr., 801 F.3d at 372 (“[An] assignment is only as good as payment if the

 provider can enforce it.”). Yet, when it did so, the plans at issue did not contain anti-assignment

 clauses, and the court interpreted the assignments between provider and patient only. Id. at 373

 (“This case presents the question of what type of assignment is necessary to confer derivative

 standing.”). The question here is different: whether the payment assignment provision in the anti-

 assignment clause in J.E.’s Plan extinguishes the otherwise obvious bar on assignments, and

 confers a derivative cause of action under ERISA to that extent. If, as Atlantic Shore contends, the

 payment assignment provision alone were decisive of its capacity to sue, then the benefits

 assignment prohibition would be a dead letter—a result the contracting parties could not have

 contemplated, much less intended, and one that creates more problems than it solves by flouting




                                                     10
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 11 of 12 PageID: 531




 traditional contract interpretation principles. As such, I construe the payment assignment provision

 to be a mere permission to pay a provider directly.10

         Having so found, it is clear that the anti-assignment clause is enforceable. Courts repeatedly

 enforce anti-assignment clauses regardless of whether there are also clauses permitting direct

 payments to providers. See, e.g., Ctr. for Orthopedics & Sports Med. v. Anthem Blue Cross Life &

 Health Ins. Co., No. 16-08876, 2018 WL 1440325, at *4 (D.N.J. Mar. 22, 2018) (holding that a

 plan provision permitting “payment to providers” did not invalidate a provision prohibiting

 assignment of benefits); LB Surgery Ctr., LLC v. Boeing Co., No. 17-283, 2017 WL 5171222, at

 *4 (N.D. Ill. Nov. 8, 2017) (upholding provision providing that “[h]ealth care benefits . . . shall

 not be subject in any manner to . . . assignment,” but that the plan “may, at the sole and absolute

 discretion of the Plan Administrator, pay benefits directly to . . . any provider of health care

 services”); OSF Healthcare Sys. v. Weatherford, No. 10-1400, 2012 WL 996900, at *5 (C.D. Ill.

 Mar. 23, 2012) (holding that discretion to pay provider directly did not affect enforceability of

 anti-assignment provision).11

         In short, Atlantic Shore’s interpretation of the payment assignment provision is untethered

 from the context of the anti-assignment clause. The words in the clause—read together, in light of

 each other—are how the Plan constrains insurers and patients alike, yet Atlantic Shore ignores




 10      Supporting this interpretation, the Plan does not appear to contain any other direction or permission
 to pay providers directly. See generally Def. Br., Ex. A.

 11       Atlantic Shore does not argue that Defendants implicitly waived their right to enforce the anti-
 assignment clause by sending a direct partial payment for J.E.’s surgeries, but such an argument would fail.
 See, e.g., Advanced Orthopedics & Sports Med. v. Blue Cross Blue Shield of Massachusetts, No. 14-7280,
 2015 WL 4430488, at *7 (D.N.J. July 20, 2015) (holding that “sending a direct payment alone does not
 constitute waiver of an anti-assignment provision, at least where the plan authorizes direct payment,” and
 collecting cases); MBody Minimally Invasive Surgery, P.C. v. Empire HealthChoice HMO, Inc., No. 13-
 6551, 2014 WL 4058321, at *3 (S.D.N.Y. Aug. 15, 2014) (“[H]ealth insurance companies routinely make
 direct payments to healthcare providers without waiving anti-assignment provisions.”).


                                                      11
Case 3:20-cv-03065-FLW-ZNQ Document 27 Filed 06/14/21 Page 12 of 12 PageID: 532




 them, or at least reads them selectively for the purposes of justifying this action. Construing

 the anti-assignment clause on the whole instead, the first sentence clearly prohibits benefits

 assignments, and the second “merely provides further explanation” that a patient may instruct the

 insurer to pay a provider directly, notwithstanding its use of the word “assignment” to describe

 such circumstances. That does not render the clause unenforceable, nor does it afford Atlantic

 Shore a derivative cause of action to bring this suit. Accord Univ. Spine Ctr. v. Aetna, Inc., No. 17-

 13654, 2018 WL 1757027, at *3 (D.N.J. Apr. 12, 2018) (enforcing an anti-assignment with the

 following language in it: “A direction to pay a provider is not an assignment of any right under

 this plan”); Progressive Spine & Orthopaedics, LLC v. Anthem Blue Cross Blue Shield, No. 17-

 536, 2017 WL 4011203, at *7 (D.N.J. Sept. 11, 2017) (enforcing an anti-assignment clause despite

 the following language: “You cannot assign Your right to receive payment to anyone else, except

 [to make payments directly to Providers for Covered Services]”). Atlantic Shore’s claims are

 therefore foreclosed.12 See, e.g., Community Med. Ctr. v. Local 464A UFCW Welfare

 Reimbursement Plan, 143 Fed. App’x. 433, 436 (3d Cir. 2005) (holding that failure to show a valid

 assignment “is fatal to standing” under ERISA).

     IV.      CONCLUSION

           Atlantic Shore lacks a derivative cause of action, notwithstanding the assignment it

 executed with J.E. I GRANT Defendants’ motion and DISMISS all claims.

 DATED: June 14, 2021                                                    /s/ Freda L. Wolfson
                                                                         Hon. Freda L. Wolfson
                                                                         U.S. Chief District Judge


 12      Defendants make various other arguments in the event that the anti-assignment provision is
 unenforceable. See Def. Br., at 12-13 (arguing that the scope of the assignment is too narrow to permit a
 claim for breach of fiduciary duty); id. at 13-15 (arguing that Counts Two and Three are duplicative of
 Counts One and Four); id. at 15-16 (arguing that Nokia is not a proper party to Count Three because it
 delegated its claims administration function and thus exercised no discretion related to Atlantic Shore’s
 Complaint). I need not address them because I find the anti-assignment clause is enforceable.


                                                    12
